Bliss, J.
(dissenting). The only question involved is the interpretation to be placed on section 66 of the Workmen’s Compensation Law which reads as follows: “ The aggregate amount payable shall be determined by the total amount payable in the month in which disablement or death occurs.” The benefits under this section began at $500, if disablement or death occurred in June, 1936, and increased at the rate of fifty dollars each month thereafter, *496depending upon the month in which disablement or death should occur. The statute did not mean to place one maximum for a disability case and another maximum for a death case. When this decedent became disabled in April, 1939, and a claim was made and an award granted on that basis, rights under this section became fixed. It was the disablement or death, whichever might first occur, that determined the maximum amount that might be awarded under this section. That is the only reasonable construction that can be placed upon the language of the statute.
Hill, P. J., concurs.
Award affirmed, with costs to the State Industrial Board.